WALTER M. ELSWICK, Judge.
This claim was submitted to the court by the state road commission under the shortened procedure, section 17 of the act. The commission requests that an appropriation be made to continue payments of compensation to Mrs. Lottie Skelton, widow, and Ann Skelton, infant daughter of George Skelton, deceased.
The claim upon the record presented was heard informally by the court as required by law. It appears from this record that George Skelton was fatally injured while in the course of his employment with the state road commission on the new highway just outside of the city limits of Princeton, in Mercer county, West Virginia. At the time of the injury he had been sent to start a compressor in use on the highway, and was struck by a Ford coupe, owned and driven by C. D. McIntosh of Bluefield, West Virginia. He received a fracture of the skull on left side, and died as a result of the injury on October 17,1935.
The deceased was 35 years of age at the timé' of his death. He was survived by his widow, Lottie Skelton, and Ann Skel-ton, a daughter, who will be 14 years of age February 8, 1943. At the time of the injury the state road commission was not a subscriber to the workmen’s compensation fund.
It appears from the record and acts of the Legislature that the following sums have been appropriated and paid by the state road commission, to wit, acts of 1937 “to pay claims *86against the state road commission resulting from personal injury . . . this amount appropriated for remainder of fiscal year ending June 30, 1937, and to remain in effect until claims are paid . . . Mrs. Geo. Skelton $1200.62.” Acts of 1939 “to pay claims against the state road commission resulting from personal injury . . . this amount is appropriated for the remainder of fiscal year ending June 30, 1939, and to remain in effect until June 30, 1940 ... to be paid from the state road fund . . . Mrs. Lottie Skelton $1347.50.” Acts of 1941 “to pay claims against the state road commission resulting from personal injury . . . this amount is appropriated for the remainder of fiscal year ending June 30, 1941, and to remain in effect until June 30, 1942 ... to be paid from the state road fund . . . Mrs. Lottie Skelton $840.00.”
-It appears from the record and said general appropriation acts of the Legislature, that although the road commission was not contributing to the workmen’s compensation fund at the time of the injury causing death, it was the intent and policy of the Legislature to provide for benefits by appropriations for the purpose, to the widow and child of the deceased equivalent to those in effect as prescribed by chapter 23, article 4, section 10 (d) of the Code, Michie’s code section 2535, which reads as follows:
“(d) If the deceased employee leaves a dependent widow or invalid widower, the payment shall be thirty dollars per month until death or remarriage of such widow or widower, and in addition five dollars per month for each child finder sixteen years of age, to be paid until such child reaches such age, or, if an invalid child, to continue as long as such child remains an invalid. ...”
The claim as submitted by the road commission is for compensation to the said Lottie Skelton, as widow, at $30.00 per month from January 1, 1943 to January 1, 1945, or $720.00 and for compensation to said infant child, Marjorie Ann Skel-ton, at $5.00 per month, from January 1, 1943 to January 1, 1945, or $120.00, making a total award of $840.00 recommended. *87The claim is approved for payment under the shortened procedure by the assistant to the attorney general.
In view of the policy and intent shown by the Legislature in providing for compensation to dependents in such cases, the recommendations of the department involved and the approval of the attorney general’s office, we recommend such an award, in' the sum of eight hundred and forty dollars ($840.00).